306 F.2d 880
UNITED STATES of America, Appellee,v.Gilberto SANTANA, Appellant.
No. 403.
Docket 27736.
United States Court of Appeals Second Circuit.
Argued August 21, 1962.
Decided August 21, 1962.

Arnold Wallach, New York City (Harold O. N. Frankel, New York City, on the brief), for appellant.
Arthur I. Rosett, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, New York City, Robert J. Geniesse, Asst. U. S. Atty., on the brief), for appellee.
Before LUMBARD, Chief Judge, and MOORE and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm the judgment of conviction. There was abundant evidence to support Judge Murphy's conclusion, sitting without a jury, that the appellant had control of the narcotics and his finding that the appellant was guilty as charged of violations of 21 U.S.C. §§ 173, 174.


2
Affirmed.